Weaver, J.
(dissenting). — With profound appreciation of my responsibility as a member of this court, I am compelled to record my dissent 'from the opinion prepared by Mr. Justice Preston. That opinion shows the evidence of the painstaking and conscientious care which is characteristic of its author, and nothing 1 have to Say in the matter is intended to impeach its merit as an honest and forceful expression of his judgment upon the merits of the appeal. I am thoroughly persuaded, however, that it unduly narrows the authority and discretion of this court, and practically obliterates one of the most salutary powers with which the state has clothed this tribunal for the administration of justice.
In the very nature of things, it is morally impossible for the legislature, in enacting criminal laws, to do more than to define public offenses and prescribe in a general way for their punishment. Realizing that, even in the realm of crime, there are degrees and grades of turpitude, and that to assess the same dead level of penalty upon every person convicted of violating the same statute, without reference to extrinsic cir*1386cumstances, Avould be often to perpetrate glaring injustice, our lawmakers have sought to introduce some reasonable degree of elasticity into the scheme of legal retribution. This tendency is shown in the provisions made for varying degrees of crime; in providing, in many cases, for a wide limit of penalty, within the discretion of the court; in providing a parole system for the benefit of convicted persons found worthy of such favor; in the power vested in this court, upon appeal, to “render such judgment on the record as the law demands; * * affirm, reverse or modify the judgment, or render such judgment as the district court should have done, or order a new trial, or reduce the punishment.” Code Section 5462. And finally, we have the constitutional prerogative of the governor to grant reprieves, commutations, and pardons. All these provisions are concessions to the evident truth that rules prescribing the nature and kind of punishment to be imposed for specific offenses must have some degree of flexibility, not alone in the interest of persons accused or convicted, but in the public interest as well.
The Code provision to which I have referred, Section 5462, directs that, upon appeal from a conviction:
“The Supreme Court must examine the record, without regard to technical errors * * * and render such judgment on the record as the law demands; .it may affirm, reverse or modify the judgment, or render such judgment as the district court should have done, or order a new trial, or reduce the punishment, hut cannot increase it
By this provision the court of last resort, viewing the case in the light of the entire record, free from the pressure and distraction inseparable from the trial of criminal offenses of a grave character, is clothed with broad and comprehensive power to control, within statutory limits, the imposition of the penalties of the broken law. It may affirm, reverse, or modify, or grant new trial, or reduce the penalty imposed by the trial court. The authority to modify or to reduce the punishment is not dependent upon the finding of any error in the rulings of the trial court. The record may be entirely free from error, and the guilt of the defendant may be admitted or confessed or otherwise shown beyond reasonable doubt; and yet the eireum*1387stances may be such as to fairly indicate that effective administration of justice will be subserved and sounder public policy promoted by modifying the harshness of the punishment; and in such case, it is not only within the right and power of the court, but becomes its duty, to exercise that power by ordering such modification as, in its impartial discretion, it believes the case requires. In the face of such responsibility, we have no right to shift the burden from our own shoulders to those of the executive. The majority have very fairly stated most of the considerations which may properly move the governor to exercise his constitutional power of commutation, and I shall not attempt their repetition. They constitute as well the sufficient reason for our own interference. Ours is not a pardoning power; nor would the reduction of the sentence of death to life imprisonment be in any sense akin to the exercise of such power. Neither is it an assumption of power by the court to fix the grade or degree of the defendant’s crime. The fixing of punishment or penalty within the limits fixed by the statute is a'judicial act, and it is only when the judicial power is exhausted that application for executive clemency is available.
In holding that we should ourselves act, and reduce this sentence to life imprisonment, I am moved by no maudlin sympathy for the defendant. That he is guilty of murder in the first degree there can be no doubt; and so long as the State persists in the fatuous policy of trying to remove the stain of the victim’s blood by washing it in the blood of the slayer, he, and such as he, cannot justly complain of the awful consequences legally attached to the murderous act. Under the statute, however, the punishment for this crime may be either death or imprisonment for life; and the question here presented is whether, as between these alternatives, the situation is such as to justify us in saying that the latter, rather than- the former, should be imposed. Taking the case even as stated by Justice Preston, I am unhesitatingly in favor of such ruling. It is in no spirit of criticism that I wish to note special exception to some of the argument made use of by the majority. It is there said that:
“We are asked to show mercy, where defendant showed *1388no mercy to his victim. We are asked to give greater consideration to his family than he himself gave them.”
The question of legal prosecution and punishment of a criminal is not, or at least ought not to be, a question of vengeance. The fact that the criminal was savage and merciless affords no reason why the state or court should indulge in savagery. There are but two proper objects to be attained in proceedings to subject an accused to the penalty for his crime: one is to remove a menace to the peace, safety, and good order of society; and the other is its deterrent effect upon those inclined or tempted to violate the law. In so far as these considerations are lost sight of, or become subordinate to the popular cry for vengeance, to that extent we relapse toward barbarism and the rule of the mob. There is a point beyond which severity of punishment reacts, and defeats its own purpose, in its tendency to brutalize public sentiment. This has been demonstrated over and over in the history of our mother country, as well as in the development of our own domestic institutions.
I do not care to pursue the subject further at this time, except to say that, while the guilt of this man is not mitigated by the fact that he was one of three equal in responsibility for the crime; yet the fact that, although he confessed his offense, pleaded guilty, and gave the State efficient aid and support in convicting the others, he stands alone under penalty of death, while his equal partners in the offense are by the same court given life sentences, is a sorry commentary on the inequalities of legal justice.
dander’s crime is not to be extenuated by reference to the conditions, into which he was born, and in which he was developed into a desperado. These are sufficiently referred to in the majority opinion. It remains true, nevertheless, that he is the product of our times. He was not the creator of the maelstrom of crime and lawlessness into which he was drawn, in common with the almost unbelievable numbers of young men and boys who are daily arraigned at the bar of justice all over our land. For this condition, the state, the nation, the great body of our citizenry, are all in some degree responsible; and until society shall awake to its responsibilities and its danger, *1389and adopt radical measures of reform by which the youth of the land may be won from idleness, immorality, and self-indulgence, and' inspired with ambition to make the most of their opportunities and lead useful and honorable lives, our oft repeated hope that “this wave of crime” will soon subside is doomed to disappointment; and they who place their reliance on the occasional apprehension of an Olander and hanging him by the neck until dead, for the ushering in of a new day of peace and good order, will have to recast their theories, or invent some new scheme to so increase the horrors of death as to paralyze the nerve of the hardened criminal.
I am in favor of reducing the punishment of the defendant from death, to life imprisonment.